Citation Nr: 1614225	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  05-17 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the right heel. 
 
2. Entitlement to an evaluation in excess of 10 percent for the residuals of a stress fracture of the left heel. 
 
3. Entitlement to a compensable evaluation for the residuals of a "left leg sprain". 
 
 4. Entitlement to an effective date earlier than July 17, 2003, for the granting of a 10 percent disability evaluation for the residuals of a stress fracture of the right and left heels. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in the Chicago, Illinois.

These matters were previously remanded by the Board in August 2007.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's August 2007 Remand instructed the RO: (1) to ensure compliance with VA's duties to notify and assist; (2) contact the Veteran to request that he identify all sources of medical treatment; (3) request Social Security Administration records; (4) schedule the Veteran for examinations to determine the severity of his foot and left leg disabilities; (5) issue a separate rating decision with respect to the Veteran's effective date claim on appeal; and (6) issue a supplemental statement of the case (SSOC) if the full benefit sought on appeal were not granted.

VA took appropriate steps to obtain the aforementioned records and the Veteran was scheduled for and attended August 2008 VA examinations.  All four issues were readjudicated in a January 2009 SSOC.  However, a rating decision with respect to the Veteran' effective date claim, as ordered by the Board, was not issued until March 2015.  This rating decision denied entitlement to an earlier effective date, thus the full benefit sought on appeal was not granted.  In addition, the Veteran was afforded July 2015 VA examinations to determine the severity of the Veteran's foot and left leg disabilities.  Subsequent to the July 2015 examinations, the RO has failed to readjudicate these claims and issue an appropriate Supplemental Statement of the Case (SSOC) for those issues which remained denied.  In addition, the RO has failed to issue a SSOC with respect to the Veteran's effective date claim after the March 2015 rating decision denied entitlement to an earlier effective date.  

As a result, remand is necessary in order for the RO to readjudicate these matters and issue an appropriate SSOC.  With respect to all issues, the Board notes that the Veteran has not waived initial AOJ consideration.  38 C.F.R. § 20.1304(c); Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   The July 2015 VA examinations qualify as new evidence which must be initially considered by the AOJ.  In addition, the Board's August 2007 Remand specifically instructed a SSOC to be issued for any condition not granted in full, thus, a SSOC must be issued for the Veteran's effective date claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated records of VA treatment.  All records/responses received should be associated with the claims file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.
 
2.  After accomplishing any additional development deemed appropriate, readjudicate the claims for increased rating on appeal and the Veteran's effective date claim. 
If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




